UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4211
REGINALD TODD HYMAN,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-02-295)

                      Submitted: August 27, 2003

                       Decided: March 23, 2004

   Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                      UNITED STATES v. HYMAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Reginald Todd Hyman appeals his jury convictions of possessing
a firearm after a felony conviction, in violation of 18 U.S.C.
§§ 922(g)(1), 924(e)(1) (2000), and discharging a firearm during and
in relation to a drug trafficking crime, in violation of 18 U.S.C.
§ 924(c)(1)(A)(iii) (2000). Hyman argues the district court erred by
denying his motion to suppress a statement given to a Durham police
officer. Finding no error, we affirm.

   Under Miranda v. Arizona, 384 U.S. 436 (1966), a defendant may
waive his constitutional rights to remain silent and to have counsel if
he does so "voluntarily, knowingly and intelligently." Id. at 444. This
Court reviews the totality of the circumstances in concluding that a
defendant’s Miranda rights were properly waived. See United States
v. Cristobal, 293 F.3d 134, 140 (4th Cir.), cert. denied, 537 U.S. 963
(2002).

   Hyman avers due to his pain from the gunshot wound, he was
unable to make a reasoned decision to waive his Miranda rights. Pain
alone generally does not invalidate a Miranda waiver.* Cristobal,
293 F.3d at 142. While, in some circumstances, medication may ren-
der an individual incapable of making a reasoned decision to waive
his rights, the record developed in this case did not indicate that the
medication administered to Hyman had that effect. See id. We have
reviewed the transcript of the suppression hearing and find under the
totality of the circumstances, the district court did not err in finding
Hyman knowingly and intelligently waived his Miranda rights.

  Accordingly, we affirm Hyman’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately

    *Hyman does not argue his waiver was involuntary.
                     UNITED STATES v. HYMAN                     3
presented in the materials before the court and argument would not
aid the decisional process.

                                                      AFFIRMED